Citation Nr: 1645435	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Daughter


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for PTSD with depressive disorder and assigned a 30 percent disability rating. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

Subsequent to the RO's adjudication of this case in a September 2012 Statement of the Case, the Veteran submitted additional medical evidence in support of his claim.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the case is being remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

As an initial matter, a remand is required to obtain potentially outstanding VA and private treatment records.  The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the RO obtained VA treatment records dated from November 2008 to January 2012 and from April 2014 to September 2015.  However, despite the fact that the Veteran receives regular VA mental health treatment, there are no records dated from February 2012 to March 2014.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above dated from February 2012 to March 2014, as well as any current VA treatment records dated from September 2015 to the present.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

The record also suggests that there may be outstanding private treatment records that are relevant to the issues on appeal.  Specifically, in November 2016, the Veteran submitted a letter from private treatment providers, T.J.R and P.L., showing that the Veteran recently started receiving private mental health treatment.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.

The Board also finds that a remand is warranted in order to afford the Veteran a new examination.  The Veteran was last afforded a VA PTSD examination in March 2010, almost seven years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the March 2010 examination report may not adequately reflect the severity of the Veteran's service-connected PTSD with depressive disorder.  Specifically, during the June 2016 hearing, the Veteran testified that he had trouble talking about his PTSD symptoms and that, as a result, he minimized his symptoms when speaking to the VA examiner.  Similarly, the Veteran's daughter, a registered nurse, testified that her father often had trouble talking about his symptoms.  The Veteran's representative also specifically requested that the Veteran be scheduled for a new VA examination with a psychiatrist.  

In view of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD with depressive disorder.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Additionally, in light of the statements indicating that the Veteran may have minimized his symptoms and the request by the Veteran's representative, the examination should be conducted by a psychiatrist and a retrospective opinion regarding the severity of the Veteran's PTSD with depressive disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish appropriate authorization to obtain treatment records from Counseling & Disability Services, LLC.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from February 2012 to March 2014 and from September 2015 to the present.  If no such records are located, that fact should be documented in the claims file.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination with a psychiatrist to determine the current nature and severity of his service-connected PTSD with depressive disorder.  The examiner should also provide a retrospective opinion as to the severity of his PTSD with depressive disorder from November 2009 to the present.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's psychiatric disability should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's psychiatric disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's psychiatric disability.  

The examiner should also review all relevant VA and private medical records and any lay evidence suggesting that Veteran's service-connected PTSD with depressive disorder symptoms are worse than shown on the March 2010 VA examination and provide a retrospective opinion regarding the severity of the Veteran's service-connected PTSD with depressive disorder since November 2009.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




